[Cite as State v. Alexander, 2014-Ohio-510.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                     :    APPEAL NO. C-130171
                                                        TRIAL NO. B-1201830
        Plaintiff-Appellee,                        :
                                                            O P I N I O N.
  vs.                                              :

WALTER ALEXANDER,                                  :

    Defendant-Appellant.                           :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause
                          Remanded

Date of Judgment Entry on Appeal: February 14, 2014


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Rachel Lipman
Curran, Assistant Prosecuting Attorney, for Plaintiff-Appellee State of Ohio,


Hastings & Hastings LLC and Robert R. Hastings, Jr., for Defendant-
Appellant.




Please note: this case has been removed from the accelerated calendar.
                  OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

       {¶1}     The trial court in this case erred by imposing consecutive

sentences without first making the findings required by law. As a consequence,

we must vacate the sentences and remand for resentencing.

       {¶2}     Walter Alexander pleaded guilty to one count of sexual

imposition, two counts of attempted rape, and one count of burglary. The trial

court sentenced him to 60 days for sexual imposition and to five years for each of

the remaining three counts. The court ordered that the sentences for attempted

rape be concurrent with each other but consecutive to the sentence for burglary.

The aggregate prison term was 10 years and two months.

       {¶3}     In his sole assignment of error, Mr. Alexander asserts that the

trial court erred when it imposed consecutive sentences without first having

made the findings required by R.C. 2929.14(C)(4).          The transcript of the

sentencing hearing demonstrates that while the trial court provided some

explanation for its sentence, it did not make the statutorily-mandated findings.

We therefore sustain the sole assignment of error. We reverse the judgment of

the trial court to the extent that it ordered consecutive sentences. The matter is

remanded so that the trial court can determine whether consecutive sentences

are appropriate and, if so, to make the proper findings on the record. In all other

respects, the judgment of the trial court is affirmed.

                Judgment affirmed in part, reversed in part, and cause remanded.


D INKELACKER , P.J., and F ISCHER , J., concur.

Please note:

       The court has recorded its own entry on the date of the release of this
opinion.




                                          2